Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- DIGITAL INTERFACE CIRCUIT FOR SEQUENCING ANALOG-TO-DIGITAL CONVERTER  --

II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..analog-to-digital conversion system comprising: an analog-to-digital converter (ADC); a multiplexer, wherein the multiplexer has a plurality of input channels that are configured to be coupled to a plurality of analog input signals, wherein an output terminal of the multiplexer is coupled to an input terminal of the ADC; and a digital interface circuit configured to be coupled between the ADC and a processor, wherein the digital interface circuit is configured to: receive a sequence of commands from the processor, wherein each command of the sequence of commands comprises a channel number that indicates an input channel of the multiplexer, and comprises control bits for the input channel indicated by the channel number; store the sequence of commands in a command buffer of the digital interface circuit; and modify each command of the sequence of commands in accordance with the control bits.” Claims 18-20 are similar to claim 1. Claim 12 states “…digital interface circuit comprising: a queue block configured to be coupled between an analog-to-digital converter (ADC) and a first Direct Memory Access (DMA) controller of a processor, wherein the queue block comprises a command buffer and is configured to: receive a first command from the first DMA controller, the first command comprising first control bits, the first control bits comprising information indicating a first input channel of the ADC and a first channel oversampling factor for the first input channel; store the first command in the command buffer; and instruct the ADC to sample the first input channel a first number of times by sending the first command to the ADC the first number of times, wherein the first number of times is determined by the first channel oversampling factor.” Claims 13-17 are similar to claim 12.
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art includes Pedersen (US 9,032,116) teaches a system for ADC sequencing using memory descriptors in a device that includes a DMA configured for autonomously sequencing operations. Trivedi et al., (US 10,740,267) is the related parent case. Hayashi et al., (US 10,594,331) teaches an operation control unit that receives instructions without notifying the other ADC. Wu (US 9,047,270) teaches DMA sampling sequences from memory to a conversion module. Shepherd et al., (US 2014/0055292) teaches sharing embedded ADC with sample-conversion queues. Bond (US 8,527,671) and Muro (US 7,299,302) both teaches a DMA engine that reads data from connected slave devices. However, the sited prior above does not teaches the claimed invention of “..analog-to-digital conversion system comprising: an analog-to-digital converter (ADC); a multiplexer, wherein the multiplexer has a plurality of input channels that are configured to be coupled to a plurality of analog input signals, wherein an output terminal of the multiplexer is coupled to an input terminal of the ADC; and a digital interface circuit configured to be coupled between the ADC and a processor, wherein the digital interface circuit is configured to: receive a sequence of commands from the processor, wherein each command of the sequence of commands comprises a channel number that indicates an input channel of the multiplexer, and comprises control bits for the input channel indicated by the channel number; store the sequence of commands in a command buffer of the digital interface circuit; and modify each command of the sequence of commands in accordance with the control bits.” Claim 12 states “…digital interface circuit comprising: a queue block configured to be coupled between an analog-to-digital converter (ADC) and a first Direct Memory Access (DMA) controller of a processor, wherein the queue block comprises a command buffer and is configured to: receive a first command from the first DMA controller, the first command comprising first control bits, the first control bits comprising information indicating a first input channel of the ADC and a first channel oversampling factor for the first input channel; store the first command in the command buffer; and instruct the ADC to sample the first input channel a first number of times by sending the first command to the ADC the first number of times, wherein the first number of times is determined by the first channel oversampling factor.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
July 29, 2022